Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 05/13/2022 in response to the previous Office Action (03/07/2022) is acknowledged.  Rejections of claims 1-19 under 35 U.S.C. 102(a)(1) (item 5) and 35 U.S.C. 112(b) (items 7a-7b) have been obviated.  Even though applicants overcome the rejections raised in the previous Office Action by amending the claims, further search of applicant’s amendment raises new issues that needs further rejection.	  

Election/Restrictions
3.	Applicant’s election with traverse of Group I and a single disclosed species (azoffluxin) in the reply filed on 02/24/2022 is acknowledged. The traversal is on the ground(s) that “the search of art relating to Group II will necessarily reveal all of the relevant art to Group I, and vice versa. Therefore, examination of both restriction groups together does not place an undue burden on the resources of the Patent Office.” The examiner disagrees with applicant’s argument.  As set forth in the Restriction Requirement, Groups I and II are different one from the other because Group I is drawn to a product and is different from Group II that is drawn to a process of use claim.  The inventions of Group I and Group II are distinct since it satisfies the MPEP 606.05(h) requirements. See below. 

    PNG
    media_image1.png
    254
    663
    media_image1.png
    Greyscale
Furthermore, coexamination the additional group would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Group II would include search of subclass A61P 31/00.  Therefore, coexamination of each of the additional invention would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

4.	After applicant’s amendment to the claims, the examiner continued searching and the search was again stopped when a prior art was found.


    PNG
    media_image2.png
    187
    299
    media_image2.png
    Greyscale

In order to expedite prosecution, the examiner again recommends that applicants review their invention.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halperin et al. WO2014/047437 A1 (equivalent to US20160106711 A1).  Cited reference teaches (see for example column 17 of the US equivalent reference) the following exemplary compounds that are the same as applicants when applicants Formula (I) has the following substituents: R40 = R50 = R60 = R70 = R80= H; Ar1 = Ar2 = Ar’ wherein R8 = methoxy, hydroxyl, substituted alkoxy; R11 = isopropyl and R9 = R10 = R12 = H.

    PNG
    media_image3.png
    278
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    64
    519
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    433
    420
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    80
    671
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    247
    420
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    302
    716
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    414
    669
    media_image9.png
    Greyscale


Since said exemplary compounds are the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

	a.  Claim 1 and claims dependent thereon are rejected because the term “cyclyl” (five lines from the end of the claim) is not clear.  What is it?  Is this a typographical error? Do applicants mean “carbocyclyl”?  If so, applicants have to fix the typographical error in claims 1 and 2. 

	b.  In claims 1-2 and 4 (six lines from the end of the claims), the term “caboxy” is not clear.  Is this a typographical error?  Do applicants mean “carboxyl”? If so, applicants have to fix the typographical error in claims 1-2 and 4. 
“Heterocyclic” is indefinite.  What is the size of the ring?  What is the number and nature of the heteroatoms?  Can the ring be fused or spiroconnected to another ring, and if so, what kind of ring?  Can the ring be bridged?  Unsaturated? Cf In re Wiggins, 179 USPQ 421, 423.

	c.  In claims 1-2 and 4, the phrase “can form a ring” is indefinite.  Is the ring heterocyclic or carbocyclic? What is the size of the ring?  What is the number and nature of the heteroatoms?  Can the ring be fused or spiroconnected to another ring, and if so, what kind of ring?  Can the ring be bridged?  Unsaturated? Cf In re Wiggins, 179 USPQ 421, 423.

Claim Objections
9.	Claim 19 is objected to because of the following informalities:  The recitation of “A composition comprising a compound of claim 1” lacks a pharmaceutically acceptable carrier.  It is recommended that applicants amend the claim as a “pharmaceutical composition” with a pharmaceutically acceptable carrier.    
Appropriate correction is required.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 16, 2022